Marshall, Justice.
The appellant, a Texas resident, brought suit in October of 1977, against her former husband, the appellee, now a Georgia resident, seeking an increase from $200 per month to $1,000 per month in the child-support provisions of their Texas divorce decree due to an alleged increase in his income since moving to Georgia.
The appellee moved to dismiss the complaint on two grounds. First, under McGuire v. McGuire, 228 Ga. 782 (187 SE2d 859) (1972), our alimony modification statute (Code Ann. § 30-220 et seq.; Ga. L. 1955, p. 630, as amended) does not authorize a court of this state to modify a final decree of a court of a foreign state awarding permanent alimony for the support of minor children. Second, the appellant had in March of 1977 brought an action under the provisions of the Uniform Reciprocal Enforcement of Support Act (URESA) (Code Ch. 99-9A; Ga. L. 1958, p. 34, as amended), seeking the same relief prayed for in the present action, to wit, an increase in the appellee’s child-support obligations from $200 per month *546to $1,000 per month; in the URESA action, the appellee was ordered to continue paying child support in the amount of $200 per month; thus, the appellee argues that the appellant is barred under the doctrines of res judicata and/or collateral estoppel from attempting to relitigate this same issue. The trial court entered an order dismissing the complaint in this case.
Submitted May 19, 1978
Decided July 6, 1978.
Smith & Hamrick, Dewey Smith, for appellant.
William P. Johnson, for appellee.
On appeal, the appellant urges us to hold that Code Ann. § 30-220 does authorize a court of this state to modify the child-support provisions of a divorce decree rendered by a foreign state, thus overturning McGuire v. McGuire, supra. We do not reach that question, since it appears that the complaint was also subject to dismissal for the reason that the appellant had brought the URESA action, seeking the same relief prayed for in this case, within a period of two years from the date of filing her petition in this case. Thus, the petition is subject to dismissal under the two-year rule in Code Ann. § 30-220.

Judgment affirmed.


All the Justices concur.